Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2019/0077945 A1) in view of Kubik et al.
Regarding Claims 1 and 2, Hashimoto et al discloses a resin composition comprising an ethylene-vinyl ester copolymer and 0.0001 to 10 ppm sorbic acid ester (Abstract). Hashimoto et al. further discloses the sorbic acid ester is an alkyl sorbate (para 0045, lines 4-5).
Hashimoto et al. does not disclose the resin composition comprising sorbic acid present in a weight ratio sorbic acid/sorbic acid ester of 100 to 100,000 as claimed in Claim 1, or the sorbic acid present in an amount of 10 to 1000 ppm as claimed in Claim 2.
Kubik et al. discloses a packaging material comprising a layer of polyethylene-vinyl alcohol (para 0022, lines 13-15) wherein any of the layers can comprise a preservative which is sorbic acid (para 0042, line 19) in an amount of 0.001-5% (10-50,000 ppm) (para 0043, lines 1-4). The preservative in the packaging layer can partially or totally eliminate the need for preservatives inside the packaged food (para 0041, lines 7-10).
It would have been obvious to a person having ordinary skill in the art to modify Hashimoto et al. to incorporate the teachings of Kubik et al. to produce the resin composition as disclosed in Kawai, further comprising sorbic acid in an amount of 10-50,000 ppm. Doing so would produce a resin composition suitable 
The above quantities of sorbic acid and sorbic acid ester disclosed by Hashimoto et al. in view of Kubik et al. include quantities that overlap/meet the ratio as claimed in Claim 1 (i.e. 10 ppm sorbic acid / 0.0001 ppm sorbic acid ester = 100,000).
Regarding Claim 4, Hashimoto et al. in View of Kubik et al. discloses all of the limitation of the present invention regarding Claim 1 above. Hashimoto et al. further discloses the resin composition is suitable for melt-forming (para 0099, line 1-3).
Regarding Claim 5, Hashimoto et al. in View of Kubik et al. discloses all of the limitation of the present invention regarding Claim 1 above. Hashimoto et al. further discloses a multilayer structure comprising at least one layer of the resin composition (para 0103, lines 1-2).
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejection of record of Claims 1-2 and 3-4 over Kawai in view of Kubik are withdrawn.
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.
Applicant argues against the use of Hashimoto based on 35 USC 102(a)(2)(C) and notes the filing of the verified English translation of the foreign priority document JP 2017-224605..
However, it is noted that as set forth in MPEP 2151, “AIA  35 U.S.C. 102(d)  defines "effectively filed" for the purpose of determining whether a particular U.S. patent document is prior art under AIA  35 U.S.C. 102(a)(2)  to a claimed invention. A U.S. patent document is considered to have been effectively filed for purposes of its prior art effect under 35 U.S.C. 102(a)(2) with respect to any subject matter it describes on the earlier of: (1) The actual filing date of the patent or the application for patent; or (2) if the patent or application for patent is entitled to claim the benefit of, or priority to, the filing date of an earlier U.S. provisional, U.S. nonprovisional, international (PCT), or foreign patent application, the filing date of the earliest such application that describes the subject matter of the claimed invention. Thus, a U.S. patent document is effective as prior art as of the filing date of the earliest application to which benefit or priority is claimed and which describes the subject matter relied upon, regardless of whether the earliest such application is a U.S. provisional or nonprovisional application, an international (PCT) application, or a foreign patent application.”
As set forth above, the effective filing date for Hashimoto therefore is the foreign patent application date of 5/26/16 which is before the effective filing date of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787